F
IN THE UNITED STATES DISTRICT COURT IL ED

FoR THE DrsTRIcT oF MoNTANA ApR 0 9
MIssoULA DIvIsIoN C/ 2019
Disten-rg't ng C rt
M:ssou/a A;-'f'.g,{gg:

JOANNA M. SNYDER,

CV l 9-1 9-M-DLC-JCL
Petitioner,

vs. ORDER

FLATHEAD COUNTY DETENTION
CENTER,

 

Respondent.

 

United States Magistrate Judge Jererniah C. Lynch entered his Findings and
Recommendations on January 28, 2019, recommending the dismissal of Petitioner
Joanna Snyder’s Petition (Doc. l) for failure to exhaust. (Doc. 2 at 5 .) Snyder did
not object to the Findings and Recommendations and so has waived the right to de
novo review thereof. 28 U.S.C. § 636(b)(l)(C). Absent objection, this Court
reviews findings and recommendations for clear error. Unz'ted States v. Reyna-
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear error and finding

none,

IT IS ORDERED that Judge Lynch’s Findings and Recommendations (Doc.
2) are ADOPTED IN FULL and Snyder’s Petition (Doc. 1) is DISM[SSED
without prejudice for failure to exhaust.

IT IS FUR'I`HER ORDERED that the Clerk of Court is directed to enter a
judgment of dismissal

IT IS FURTI-IER ORDERED that a certificate of appealability is DENIED.

DATED this 9th day of April, 2019.

tan

Dana L. Christe`l'isen, Chief` bistrict Judge
United States District Court

